Citation Nr: 1730245	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right shoulder disability. 

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for a left ankle disability. 

7.  Entitlement to service connection for nightmares.

8.  Entitlement to service connection for bilateral hearing loss. 

9.  Entitlement to service connection for tinnitus. 

10.  Entitlement to an effective date earlier than November 25, 2011 for the award of service connection for anxiety disorder. 

11.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife and son


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009, July 2011, and August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran, his wife, and his son testified at a hearing before the undersigned in May 2017.  A transcript is of record. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's disabilities of the back, bilateral knees, bilateral shoulders, and left ankle are not linked to disease or injury incurred or aggravated in active service. 

2.  Service connection for nightmares has already been established with the grant of service connection for an anxiety disorder.  

3.  The Veteran submitted a claim for nightmares on June 28, 2009, which reasonably encompassed a claim for any psychiatric disorder manifested by this symptom, including service-connected anxiety disorder. 

4.  Service connection for nightmares was denied in the December 2009 rating decision, an appeal of which has been perfected to the Board.  

5.  Service connection for an anxiety disorder was granted in an August 2012 rating decision effective November 25, 2011, the date of the Veteran's claim for posttraumatic stress disorder.  

6.  The Veteran timely perfected an appeal of the August 2012 rating decision both with respect to the initial rating assigned and the effective date of service connection. 

7.  Since the effective date of the grant of service connection, the Veteran's anxiety disorder is manifested by symptoms that more nearly approximate occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right knee disability are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a left knee disability are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a right shoulder disability are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a left shoulder disability are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for a left ankle disability are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  There is no case or controversy with regard to service connection for nightmares; the appeal is dismissed.  38 U.S.C.A. § 7105 (West 2014).

8.  The criteria for an effective date of June 28, 2009 for the award of service connection for anxiety disorder are satisfied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  

9.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating for anxiety disorder, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.130 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claim will be granted). 

A. Disabilities of the Back, Knees, Shoulders, and Left Ankle

The preponderance of the evidence weighs against service connection for disabilities of the back, knees, shoulders, and left ankle.  At the May 2017 hearing, the Veteran testified that he incurred injuries to all these areas in Vietnam when he ran from a rocket attack and fell down a hill.  However, in a November 2010 statement, the Veteran wrote that his shoulder and back disabilities were incurred in injuries sustained in April 1979 and May 1979, several years after service separation.  In this regard, workers compensation records document a fall injury in May 1979 in which the Veteran injured his back and shoulders. 

The Board does not find it credible that the Veteran injured his back, shoulders, or right ankle during active service.  The service treatment records do not document injury to the back, ankle or shoulders.  The only reference to the knee is in an October 1968 entry, which reflects that he skinned his right knee.  In the April 1970 report of medical history, the Veteran denied or did not report a history of back, knee, shoulder, or ankle problems.  No abnormalities respecting these areas were documented in the April 1970 separation examination report.  Although this report is dated a few months prior to the Veteran's June 1970 separation from service, he signed a June 1970 statement acknowledging that there had been no change in his medical condition since that examination. 

Further, post-service Army Reserve or National Guard examination reports dated in December 1970, March 1972, January 1976, and January 1979 continued to reflect normal clinical evaluations of these areas, and the Veteran continued to deny or not report a history of back, knee, shoulder, or ankle problems in a post-service March 1972 report of medical history.  

Moreover, an August 2002 private treatment record notes that the Veteran's "first low back problem" occurred in the 1970's, which is in keeping with the May 1979 post-service work-related injury.  There is no indication that this record was referring to any other injury.  In this regard, the Veteran separated in June 1970, and thus his service barely extended into the 1970's.  Moreover, the Veteran's DD 214 shows that his service in Vietnam, where the injuries reportedly occurred, was prior to the 1970's.  The fact that prior to the date of these claims, and in the context of treatment, the Veteran's "first low back problem" was noted to have occurred in the 1970's, i.e. after service, weighs against the credibility of an in-service back injury or continuity of symptoms since service.  

Finally, the fact that the Veteran initially wrote in the November 2010 statement that his back and shoulder injuries occurred in April and May 1979 further weighs against the credibility of his later statements that these injuries occurred during service.

The testimony of the Veteran's wife at the May 2017 hearing stating that the Veteran complained to her of orthopedic pain, including in his legs and ankle, immediately after he returned from service lacks credibility for the same reasons discussed above.  Moreover, in conjunction with these reasons, her understandable bias in helping him support the claim further weighs against the credibility of this testimony.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]") (emphasis added).  

The fact that the injuries reportedly occurred while running from rocket fire is not sufficient to invoke the combat presumption, which requires personal participation in combat.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(d) (2017); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996); see also VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000).  Such participation is not shown.  Alternatively, even if it did apply, the presumption has been rebutted by clear and convincing evidence, as explained above. 

Although the Veteran was transferred to the Army Reserve following his June 1970 separation from active service, and also worked for the Army National Guard in a civilian capacity, the evidence shows that he did not have periods of active or inactive duty for training after separation from service.  In this regard, at the Board hearing, the Veteran's representative stated that he did not serve in the Reserves, but rather had a job at the National Guard.  Moreover, the Veteran's June 1967 service contract provided that he would not be required to participate in unit training after transfer to the Army Reserve if he completed three years of active service, which he did.  This contract further supports a finding that the Veteran did not have post-service periods of active or inactive duty training with the Army National Guard or Army Reserve.  Finally, the Veteran has not stated that he had such periods or sustained or aggravated any injuries during such periods, and his service personnel records do not otherwise show orders to report for training.  In short, any injury incurred after his June 1970 separation from service, including the May 1979 injury while working for the National Guard, was incurred while he was in civilian status, and thus cannot qualify for service connection.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With regard to the statements at the Board hearing asserting continuity of symptomology, such requires that a condition be "noted" in service.  See 38 C.F.R. § 3.303(b); Fountain, 27 Vet. App. at 263-64.  Apart from the skinned right knee, because injuries or symptoms related to the back, shoulders, left knee, or left ankle were not noted in service, service connection may not be established via continuity of symptomatology.  

Further, and in the alternative, there is no documentation of an in-service injury of the back, shoulders, ankles, or left knee, or a continuity of symptoms after service in the claims file.  The Board recognizes that the absence of evidence does not necessarily constitute substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Rather, there must be a proper foundation to determine that silence in the record has a tendency to prove or disprove a relevant fact.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012).  Nevertheless, the Board is not always required to accept at face value what a claimant says in support of the claim solely because the absence of evidence does not permit a credibility assessment, or because the claimant has not identified or submitted evidence that would aid in that assessment.  Otherwise, the combat presumption would be superfluous.  Cf. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Moreover, there would be cases in which the claimant would benefit from the absence of evidence-evidence that would be adverse to his or her credibility were it of record-and thus have a disincentive to identify or submit such evidence.  

Thus, even when there is no foundation for drawing adverse conclusions from the absence of evidence, the Board may conclude that the evidence is simply insufficient to substantiate the claim and deny it on that basis, assuming VA's duty to assist has been satisfied and that an evidentiary presumption does not apply.  It is not a question of finding the claimant credible or not credible, but of the Board's being unable to make an informed assessment on this issue one way or the other-
after all reasonable attempts to obtain information and evidence have been satisfied-and consequently on the ultimate substantive issue or issues respecting the merits of the claim, if the evidence does not otherwise support it.  In order for the benefit-of-the-doubt rule to apply, there must be an approximate balance of positive and negative evidence on the issue in question.  See 38 C.F.R. § 3.102.  

In this case, the only evidence supporting the claims are the statements of the Veteran and his wife asserting in-service injuries and continuity of symptomatology.  The Board finds that because it cannot assess the credibility of these assertions to the extent there is an absence of evidence, and because the evidence discussed above (and especially the 1979 injury) either weighs against these assertions or does not speak to the issue, there is no positive evidence of record regarding the in-service injuries (apart from the skinned right knee, which is addressed below) or continuity of symptomatology.  Thus, the evidence is insufficient to substantiate the claims under the benefit-of-the-doubt rule.  See 38 C.F.R. § 3.102.  Further, the Board has already provided reasons for its finding that the evidence weighs against the credibility of the in-service injuries asserted by the Veteran. 

The above evidence is sufficient to find that the criteria for service connection are not satisfied.  

In the alternative, the preponderance of the evidence weighs against a nexus between the Veteran's current conditions of the back, knees, shoulders, and ankle and any injury sustained in service.  In the December 2015 VA examination report, the examiner opined that the Veteran's back condition was not "clearly felt to be a progression of his initial injury in the service in 1968," since he was asymptomatic at the time of the separation examination, and reinjured his back after service.  With regard to the right knee, the examiner opined that it was not clearly linked to the Veteran's right knee abrasion in service, as he was asymptomatic at the time of the separation examination. 

The Board recognizes that the word "clearly" used by the VA examiner was the wrong evidentiary standard, since all this required is that a current disability be "at least as likely as not" related to service under the benefit-of-the-doubt standard.  Nevertheless, it is readily apparent from the context of the examiner's opinion that the examiner found against a nexus to service under the correct standard, since the examiner did not find any positive evidence supporting a relationship, and noted that the Veteran's back and knees were normal (i.e. "asymptomatic") at separation.  Moreover, the examiner's reference to a 1968 injury was based on the Veteran's reported history.  As discussed above, the Board does not find it credible that the Veteran injured his back, shoulders, left knee, or left ankle in service.  With regard to the 1968 right knee injury in service, it is evident that the Veteran examiner found that the Veteran's current right knee disability was not related to this injury, as his right knee was asymptomatic at separation. 

Even if the examiner's opinion is considered inadequate, because the Board finds that the Veteran did not injure his back, shoulders, left knee, or ankles in service, no prejudicial error exists.  Because there is no indication that current disabilities of these areas are related to an in-service disease, injury, or event, further examination or opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

With regard to the skinned right knee, no further findings or diagnoses were rendered in the service treatment records, and the subsequent service treatment records do not show continued problems with the knee.  No abnormalities of the lower extremities, including the knees, were noted at separation or reported by the Veteran in the April 1970 report of medical history, and subsequent periodic National Guard / Army Reserve examination reports document normal clinical evaluations of the lower extremities.  The same is true of the spine, shoulders, and feet.  This evidence weighs against a nexus between the later onset of pathology involving these areas and the Veteran's active service.  

Accordingly, the preponderance of the evidence weighs against a nexus between the Veteran's current claimed orthopedic disabilities and his period of service.  The Veteran's lay opinion that his current disabilities are medically linked to service is outweighed by the service examination reports and post-service Army Reserve/National Guard examination reports, the VA examiner's opinion, and the evidence of the post-service May 1979 injury of the back and shoulders.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); cf. King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).   

Service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, as the preponderance of the evidence weighs against chronicity or continuity, for the reasons discussed above.  See 38 C.F.R. § 3.303(b).  Service connection is also not warranted on a presumptive basis for osteoarthritis that manifests to a compensable degree within one year of separation, as the evidence does not show compensable osteoarthritis of the back, knees, shoulders, or left ankle within one year of service separation.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of back, shoulders, knees, and left ankle is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Nightmares

As discussed in more detail below, the Veteran's nightmares are a symptom of his service-connected anxiety disorder.  Thus, as service connection is already established, there is no case or controversy regarding this issue, and it is dismissed.  See 38 U.S.C.A. § 7105 (West 2014).


II. Effective Date

The assignment of an effective date of November 25, 2011 for the award of service connection for anxiety disorder was clearly in error.  It should have been June 28, 2009, the date of claim for nightmares, for the reasons that follow. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The Veteran's June 2009 claim for nightmares related to Vietnam clearly encompassed any psychiatric disability manifested by nightmares.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Indeed, with respect to this claim, the Veteran stated in the June 2009 VA Form 21-526 that he sometimes thinks about experiences he had in Vietnam during the day and night.  Written statements by the Veteran and his spouse dated in June 2012 in support of the claim for anxiety disorder, as well as the July 2012 VA examination report, confirm that nightmares are a manifestation of his anxiety disorder.  Indeed, the July 2012 VA examiner specifically stated that the Veteran had symptoms of anxiety associated with Vietnam, including nightmares, in finding that the Veteran had an anxiety disorder medically linked to his Vietnam service.  

Thus, while the Veteran submitted an apparently separate claim for posttraumatic stress disorder (PTSD) in November 2011, on the basis of which service connection for an anxiety disorder was granted effective that date, the June 2009 claim for nightmares clearly encompassed any psychiatric disorder manifested by nightmares, including PTSD and anxiety disorder.  Indeed, as just noted, the RO granted service connection for anxiety disorder even though it was claimed as PTSD, which shows the RO's recognition of the fact that the claim was not limited to the words used by the Veteran, but rather encompassed any psychiatric disorder reasonably within the scope of the claim.  The RO's disregard of this basic principle in assigning an effective date of November 25, 2011, based on the claim for PTSD, rather than June 28, 2009, based on the claim for nightmares, was disingenuous, to say the least.  

With regard to the date of entitlement, the Veteran's first psychiatric examination was in June 2012, and the RO recognized that the sole fact that his anxiety disorder was not diagnosed until this examination did not preclude the assignment of the November 25, 2011 effective date.  By the same token, there is no indication that the Veteran's anxiety disorder was not present at the time he submitted the June 2009 claim, in which he wrote that he experienced nightmares and thoughts regarding his Vietnam service, which the July 2012 VA examiner identified as symptoms of his anxiety disorder.  Thus, the date of entitlement coincides with the June 2009 date of claim.  

In sum, an effective date of June 28, 2009 is assigned for the award of service connection for anxiety disorder.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400


III. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The percentage ratings represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's anxiety disorder has been assigned a 30 percent rating under Diagnostic Code (DC) 9400, which pertains to generalized anxiety disorder.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including anxiety disorder, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9400.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires:
 
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV and DSM-V).  Id. at 443; see 38 C.F.R. § 4.130.  

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Accordingly, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See Vazquez-Claudio, 713 F.3d at 118.  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2017); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

By resolving all reasonable doubt in favor of the Veteran, his anxiety disorder has  more nearly approximated the criteria for an initial 50 rating since the effective date of the grant of service connection. 

An April 2010 VA treatment record reflects that the Veteran was referred for a mental health assessment due to a positive PTSD screen.  He denied depression, anxiety symptoms, and excessive nightmares.  He was diagnosed with insomnia.  A GAF score of 75 was assigned, denoting mild symptoms.  See DSM-IV.  The clinical psychologist evaluating the Veteran found that the Veteran was not presenting with any mood disorder symptoms or concerns. 

The July 2012 VA examination report reflects that the Veteran has been married for 44 years and described his marriage as "pretty good."  He has positive relationships with his children.  The Veteran is prescribed medication for sleep that is effective, but he still wakes in the middle of the night multiple times.  There is no history of mental health hospitalization or suicide attempts.  He stated that he rarely drinks.   The examiner concluded that the Veteran's anxiety disorder resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner's found  that the Veteran's anxiety disorder was manifested by symptoms of anxiety, chronic sleep impairment, increased startle response, problems with insomnia, intrusive thoughts about Vietnam, and nightmares.  A GAF score of 70 was assigned, denoting mild symptoms.  See DSM-IV.

An August 2015 VA treatment record reflects that the Veteran denied depression, anxiety, or nightmares. 

The October 2015 VA examination report reflects the examiner's finding that the Veteran's anxiety disorder was manifested by anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  With regard to the impact on functioning, the examiner found that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, was the category that best described the Veteran's functional impairment.  At this examination, the Veteran reported that he had been employed full time as an aircraft mechanic until he retired in 2013.  He continued to work part time, stating that his employer was so busy that the Veteran would be asked to help out "here and there."  The Veteran stated that he wound up working almost 40 hours a week, depending on "what the week is like," i.e. in terms of the employer's needs.  He further stated that if he did not feel like working, he did not have to go in to work.  He noted in this regard that he was getting more forgetful, and having a little more difficulty focusing.  As an example, he stated that he will have to read something over and over to grasp it.  He noted that he kept in touch with a couple of his friends back in Mississippi, some people he worked with before, but he did not really have many friends "out here."  No history of suicide/homicide attempts.  On mental status examination, his mood was neutral, affects was within normal range, attention was intact, orientation was intact, he was clean and casually dressed, thought content and process was unremarkable, and he had no hallucinations or delusions.  He reported thoughts of Vietnam pretty much every day, he has dreams every night that wake him up, and he startles easily, usually from a loud noise or from something behind him.   He sleeps about six hours a night, about two hours at a time.  

At the May 2017 hearing, the Veteran stated that he continued to work part time as a mechanic, and that his relationship with co-workers was "pretty good."  His representative noted that he may have under-reported his symptoms to examiners and treating mental health care professionals.  The Veteran testified that he is quick to lose his temper and is irritable.  He continues to have nightmares that wake him from his sleep, and flashbacks.  The Veteran also testified that he is easily startled.  He stays in touch with his children.  His wife and son also noted that the Veteran could have a short temper, a tendency to self-isolate, had a history of alcohol use, and forgets to take his medications.  

The Board has considered all the evidence of record in light of the criteria noted above, and finds, resolving all reasonable doubt in favor of the Veteran, that his service-connected anxiety disorder more nearly approximates an initial 50 percent rating, but not higher, from effective date of service connection.  38 C.F.R. § 4.7  (2016).

In assigning an initial 50 percent rating for the Veteran's anxiety disorder, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for anxiety disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In that regard, since the effective date of service connection, the Veteran's anxiety  disorder symptoms were manifested, primarily, by: chronic sleep disturbance, anxiety, intrusive thoughts about Vietnam, nightmares, flashbacks, exaggerated startle response, mild memory loss, some periods of irritability and anger with outbursts, and some periods of social isolation.  The Board finds that by resolving all reasonable doubt in favor of the Veteran that this symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating. 

Although the Veteran has a history of alcohol use, the evidence does not show that he has used alcohol to the extent that it further impairs functioning during the pendency of this claim.  Moreover, service connection for alcohol use is not in effect. 

The Board emphasizes that since the effective date of service connection, the evidence does not support a finding of suicidal intentions; obsessional rituals which interfered with routine activities; speech which was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships or more severe symptomatology such as to warrant at least the next higher 70 percent rating.  Symptomatology commensurate with a 100 percent schedular evaluation, demonstrating total occupational and social impairment, is also not shown (to include consideration of occasional reports of hallucinations, which is not of such severity, that is, of a persistent nature, to warrant a higher rating).

Furthermore, while the Veteran's report of some periods of irritability and anger suggest some difficulty in establishing and maintain effective work and social relationships, it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 , (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  In fact, the Board notes that the Veteran has reported effective relationships with his wife and children, and having contact with friends from the past.  Further, he eats holiday meals with family and continues to work at his prior employer when he feels like it, which would not be expected in someone with more severe deficiencies in social impairment.  Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of social impairment.

Even if the Veteran has under-reported his symptoms to examiners, the evidence is not sufficient to establish that the criteria for a higher rating have been met, including when taking into consideration the testimony of the Veteran's spouse and son.  

In addition to the absence of most of the symptoms listed in Diagnostic Code 9411 as characteristic of occupational and social impairment with deficiencies in most areas, criteria for a 70 percent rating, the Board also notes that the assigned Global Assessment of Functioning Scale (GAF) scored of 77 and 70 that have been assigned during the entire appeal period, alone, do not support the assignment of any higher rating during the period in question.

According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126 (a) (2016).

According to DSM-IV, a GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 71 to 80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

Thus, even though  the GAF scores of 70 and 75 are consistent with higher functioning and consistent with mild symptoms, see 38 C.F.R. §  4.130 , the Board resolves reasonable doubt and accepts the overall symptoms as indicative of the level of severity present.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of an initial 50 percent rating since the effective date of service connection for a anxiety disorder.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied. 

Service connection for a right knee disability is denied. 

Service connection for a left knee disability is denied. 

Service connection for a right shoulder disability is denied. 

Service connection for a left shoulder disability is denied. 

Service connection for a left ankle disability is denied. 

Service connection for nightmares is dismissed. 

An effective date of June 28, 2009 is assigned for the award of service connection for anxiety disorder; the appeal is granted. 

An initial 50 percent rating, but not higher, for anxiety disorder is granted. 


REMAND

The claims for hearing loss and tinnitus must be remanded for further development.

A new VA opinion is warranted as to the likelihood that the Veteran's bilateral hearing loss and tinnitus are related to in-service noise exposure.  The March 2011 VA medical opinion did not explain why normal hearing during service, as reflected in service audiograms, made it unlikely that the Veteran's current hearing loss was related to in-service noise exposure.  An opinion that simply cites data and then states a conclusion without explaining how the data support the conclusion generally is not adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner did not explain why normal audiometric testing during service precluded a relationship between the subsequent development of hearing loss and in-service noise exposure.  In this regard, the Veteran states that he wore hearing protection after service when working in noisy environments.  

The Veteran's tinnitus has been found to be associated with his hearing loss, as reflected in an October 2015 VA medical opinion.  Thus, the outcome of the tinnitus claim is intertwined with the claim for hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a new VA medical opinion regarding service connection for hearing loss and tinnitus.  

The examiner is asked to render an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's hearing loss and/or tinnitus are related to in-service noise exposure.  

In rendering the opinion:

a) The examiner must consider the Veteran's May 1967 enlistment audiogram and April 1970 separation audiogram using both ASA and ISO-ANSI units, as the examination reports do not specify which standard was used.  
b) The examiner must also consider whether there is a significant puretone threshold shift between entrance and separation.  
c) Finally, the examiner must explain whether the later onset of hearing loss was related to in-service noise exposure, notwithstanding the normal audiometric testing during service.  In this regard, the Veteran states that he wore hearing protection after service when working in noisy environments.  

The examiner's attention is drawn to the fact that there are periodic Army Reserve/National Guard examination reports reflecting the results of audiometric testing dated after the Veteran's June 1970 separation from service.  These examinations were performed while the Veteran was a civilian. 

2.  Then, after completing any other development that may be indicated, readjudicate the claims.  If any claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


